FILED
                                                                              IN THE OFFICE OF THE
                                                                           CLERK OF SUPREME COURT
                                                                                  APRIL 14, 2022
                                                                            STATE OF NORTH DAKOTA




                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                 2022 ND 79

Glenn Sidney Solberg,                                  Plaintiff and Appellant
      v.
Greg W. Hennessy,                                     Defendant and Appellee

                                No. 20210354

Appeal from the District Court of Williams County, Northwest Judicial
District, the Honorable Lonnie Olson, Judge.

AFFIRMED.

Per Curiam.

Glenn S. Solberg, Zahl, ND, plaintiff and appellant; submitted on brief.

Michael C. Waller, Bismarck, ND, for defendant and appellee; submitted on
brief.
                          Solberg v. Hennessy
                             No. 20210354

Per Curiam.

[¶1] Glenn Solberg appeals from an amended judgment entered after a bench
trial in consolidated cases dismissing with prejudice his complaints for
malpractice and embezzlement against Greg Hennessy. Solberg argues the
district court erred. We summarily affirm under N.D.R.App.P. 35.1(a)(1) and
(2).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                    1